DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is a Non-Final following the Non-Final filed 3/15/2021. The current Office Action is in response to Article 34 claim amendments. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 15 of copending Application No. 16758286. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same limitations as the instant application but differs in that the limitation in the instant application are expanded upon in the copending application; however, all the limitations in the instant application are present in the copending.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16473148. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same limitations as the instant application but differes in that it includes a limitation drawn to Markov decision process.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, 20 of copending Application No. 16023710. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same limitations as the instant application but differs in that the limitation in the instant application are expanded upon in the copending application; however, all the limitations in the instant application are present in the copending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1, 19, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The breadth of the claim cannot be ascertained; therefore the claim is indefinite. The claim requires traversing of a vehicle transportation network with an autonomous vehicle, wherein the traversing includes steps of (1) operating a scenario-specific operation control evaluation module instance, (2) receiving a control action based on the scenario-specific operation control evaluation module instance, and (3) traversing a portion of the vehicle network based on the control action. The term “a scenario-specific operation control evaluation module instance” is the root of the indefinite rejection because the scope of the term is not ascertainable. The term appears to refer to any possible control evaluation being determined for an autonomous vehicle. Therefore, the claim reads as merely any autonomous vehicle control evaluation being determined, a control action following therefrom, and the control action being actuated by the vehicle. The claim appears to cover all conceivable automatic controls of any vehicle with even semi-autonomous functionality. The term is not merely broad, but indefinite because it covers every conceivable and not yet conceived control of a vehicle. The term “a scenario-specific operation control evaluation module instance” is read as the vehicle determining an instance of environmental-specific evaluation which is used in controlling the vehicle.
Claim(s) 2-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.	It is noted that the claims may be replete with indefinite issues arising from the indefinite issues addressed in Claim 1. The full scope of each of the claims is not ascertainable because of the term “a scenario-specific operation control evaluation module instance” and it is unclear if additional indefinite issues arise because of the term and whether or not they would be resolved by addressing the indefinite rejection of Claim 1. Therefore, the claims have been determined to be replete with indefinite issues with “a scenario-specific operation control evaluation module instance” being identified as being the root cause.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The limitation "receiving a probability of availability for the portion of the vehicle transportation network from a blocking monitor instance" may have two contradicting interpretations and is therefore indefinite. (1) a probability is received, sent from a blocking monitor instance, indicating a portion of a road network is available. (2) A probability is received indicating a portion of a vehicle network is free from an obstacle (i.e. is available).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6, 8-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura (US 2016/0161270 A1).
As per Claim 1, Okumura  discloses a method for use in traversing a vehicle transportation network, the method comprising: 	traversing, by an autonomous vehicle, a vehicle transportation network (Fig. 7 describes a vehicle traversing through a vehicle transportation network), wherein traversing the vehicle transportation network includes: 	operating a scenario-specific operational control evaluation module instance, wherein the scenario-specific operational control evaluation module instance is an instance of a scenario-specific operational control evaluation module instantiated for a distinct vehicle operational scenario ([0042]; Fig. 7, Step 702-712 disclose determining a yield scenario ("scenario-specific operational control evaluation module") which may be one of a plurality of distinct vehicle operational scenarios (see Figs. 3-6). The "instance" is an instance of executing a software routine performed based on the determined yield scenario);	receiving a candidate vehicle control action from the scenario-specific operational control evaluation module instance (Fig. 7, Steps 710-712, [0045-0046] disclose receiving information about the intersection which determines the action the vehicle will take. The results, the vehicle control action, are sent and received by 716); and 	traversing a portion of the vehicle transportation network based on the candidate vehicle control action, wherein the portion of the vehicle transportation network includes the distinct vehicle operational scenario ([0047]; Fig. 7, Step 716 discloses the vehicle traversing the intersection as result of previous steps. Figs. 3-6 discloses a plurality of distinct operational scenarios, which are all determined by the system as being different based on different data inputs (see [0024, 0030, 0035, 0038]), which the method of Fig. 7 may determine and operate within).
As per Claim 2, Okumura discloses the method of claim 1, wherein traversing the portion of the vehicle transportation network includes traversing the portion of the vehicle transportation network in accordance with an identified route ([0025]; Autonomous vehicle travels along a planned path and identifies a yield scenario on the planned path, i.e., the yield scenario is part of the planned path).
As per Claim 3, Okumura discloses the method of claim 1, wherein the scenario-specific operational control evaluation module instance is associated with an external object within a defined distance from the autonomous vehicle ([0042] discloses that the determination of a yield scenario is based on information representative of external objects. Yield scenarios are based on a known path of the vehicle, i.e., within a defined distance from the Autonomous vehicle. Moreover, the location and identification of the check point in [0043] also reads on an external object within a defined distance from the Autonomous vehicle).
As per Claim 4, Okumura discloses the method of claim 1, wherein the scenario-specific operational control evaluation module is a scenario-specific operational control evaluation module from a plurality of scenario-specific operational control evaluation modules (Figs. 3-6 disclose a plurality of distinct operational scenarios. A plurality of modules reads on the plurality of operations and their corresponding software algorithms).

Claim 5, Okumura discloses the method of claim 4, wherein each scenario-specific operational control evaluation module from the plurality of scenario-specific operational control evaluation modules models a distinct vehicle operational scenario (The identification of and operation based on each of the scenarios of Figs. 3-6 reads on modeling. The module corresponds to the algorithm which determines the operation for the distinct scenarios of Figs. 3-6).

As per Claim 6, Okumura disclose the method of claim 1, wherein operating the scenario-specific operational control evaluation module instance includes modeling, by the scenario-specific operational control evaluation module instance, the distinct vehicle operational scenario (The identification of and operation based on each of the scenarios of Figs. 3-6 reads on modeling. The "instance" is an instance of executing the software routine associated with the identified yield scenario).

As per Claim 8, Okumura discloses the method of claim 6, wherein modeling the distinct vehicle operational control scenario includes:	receiving sensor information from a sensor of the autonomous vehicle ([0023]); and	modeling the distinct vehicle operational control scenario based on the sensor information (In the scenario of Fig. 3, [0028] discloses that on-board sensors are used to update scenario information).

As per Claim 9, Okumura discloses the method of claim 8, wherein modeling the distinct vehicle operational control scenario includes:	receiving vehicle transportation network information representing the vehicle transportation network ([0024]; "Map-based information"); and  (In the example/scenario of Fig. 3, [0024, 0028] discloses sensor information and map-based information are used in modeling the yield scenario).

As per Claim 11, Okumura discloses the method of claim 1, further comprising: 	instantiating a second scenario-specific operational control evaluation module instance; and 	receiving a second candidate vehicle control action from the second scenario-specific operational control evaluation module instance (The claim reads on a situation where Okumura encounters a second yield scenario (for example, Fig. 4) after encountering a first yield scenario (for example, Fig. 3).)

As per Claim 12, Okumura discloses the method of claim 11, wherein traversing the portion of the vehicle transportation network includes traversing the portion of the vehicle transportation network based on the candidate vehicle control action and the second candidate vehicle control action (The claim reads on a situation where Okumura encounters a second yield scenario (for example, Fig. 4) after encountering a first yield scenario (for example, Fig. 3) and the vehicle is controlled to traverse the two yield scenarios).

As per Claim 13, Okumura disclose the method of claim 12, wherein the scenario-specific operational control evaluation module instance is an instance of a first scenario-specific operational control evaluation module from a plurality of scenario-specific operational control evaluation modules, wherein each scenario specific operational control evaluation module from the plurality of scenario-specific operational control evaluation module from the plurality of scenario-specific operational control (The modeling of distinct types of intersections/yield scenarios reads on the claim).

As per Claim 14, Okumura discloses the method of claim 13, wherein the second scenario-specific operational control evaluation module instance is a second instance of the first scenario-specific operational control evaluation module (The limitation reads on a sequence of same intersections occurring, for example two Fig. 3 along the route).

As per Claim 15, Okumura discloses the method of claim 14, wherein the second scenario-specific operational control evaluation module instance is associated with a second external object within the defined distance from the autonomous vehicle ([0028-0029]; Controlling the vehicle based on an external object detected at the second intersection).

As per Claim 16, Okumura discloses the method of claim 13, wherein the second scenario-specific operational control evaluation module instance is an instance of a second scenario-specific operational control evaluation module from the plurality of scenario-specific operational control evaluation modules (Figs. 3-6 disclose a plurality of distinct operational scenarios. A plurality of modules reads on the plurality of operations and their corresponding software algorithms).

As per Claim 17, Okumura discloses the method of claim 16, wherein the second scenario-specific operational control evaluation module instance is associated with a second external object within the defined distance from the autonomous vehicle ([0028] discloses that an obstacle may be detected in a yield scenario. A determined distance reads on being within a defined distance).

r Claim 18, Okumura discloses the method of claim 16, wherein the second scenario-specific operational control evaluation module instance is associated with the external object ([0028-0029]; Controlling the vehicle based on an external object detected at the second intersection).

As per Claim 19, Okumura discloses a method for use in traversing a vehicle transportation network, the method comprising: 	traversing, by an autonomous vehicle, a vehicle transportation network (Fig. 7 describes a vehicle traversing through a vehicle transportation network), wherein traversing the vehicle transportation network includes: 	generating an autonomous vehicle operational control environment for operating scenario-specific operational control evaluation module instances ([0023, 0042-0047]; The method of Fig. 7. Each yield scenario (Fig. 3-6) comprise a plurality of particular information. Each of 302, 304, and 306, for example, are an instance that is scenario specific. The program is configured for concurrently evaluating the scenario-specific instances), wherein each scenario-specific operational control evaluation module instance is an instance of a respective scenario-specific operational control evaluation module, wherein each scenario-specific operational control evaluation module models a respective distinct vehicle operational scenario ([0042]; Fig. 7, Step 702 discloses determining a yield scenario ("scenario-specific operational control evaluation module") which may be one of a plurality of distinct vehicle operational scenarios (see Figs. 3-6). Each of the yield scenarios further contain instances that are scenario specific (see example in Fig. 3 above). The "instance" is an instance of executing a software routine performed based on the determined yield scenario (or one of the sub-instances of each yield scenario. Each determining of a different yield scenario (or its subcomponents) is modeling a different operational scenario), and wherein each scenario-specific operational control evaluation module instance generates a respective candidate vehicle control action responsive to the  ([0047]);	operating a first scenario-specific operational control evaluation module instance ([0047]); 	receiving a first candidate vehicle control action from the first scenario-specific operational control evaluation module instance ([0047]); and 	traversing a portion of the vehicle transportation network based on the first candidate vehicle control action ([0047]).

As per Claim 20, Okumura discloses an autonomous vehicle comprising: 	a processor ([0018]; Fig. 1) configured to execute instructions stored on a non-transitory computer readable medium to: 	operate a scenario-specific operational control evaluation module instance wherein the scenario-specific operational control evaluation module instance is an instance of a scenario-specific operational control evaluation module instantiated for a distinct vehicle operational scenario ([0042]; Fig. 7, Step 702-712 disclose determining a yield scenario ("scenario-specific operational control evaluation module") which may be one of a plurality of distinct vehicle operational scenarios (see Figs. 3-6). The "instance" is an instance of executing a software routine performed based on the determined yield scenario); 		receive a candidate vehicle control action from the scenario-specific operational control evaluation module instance (Fig. 7, Steps 710-712, [0045-0046] disclose receiving information about the intersection which determines the action the vehicle will take); and 	traverse a portion of the vehicle transportation network in accordance with the candidate vehicle control action, wherein the portion of the vehicle transportation network includes the distinct vehicle operational scenario ([0047]; Fig. 7, Step 716 discloses the vehicle traversing the intersection as result of previous steps. Figs. 3-6 discloses a plurality of distinct operational scenarios, which are all determined by the system as being different based on different data inputs (see [0024, 0030, 0035, 0038]), which the method of Fig. 7 may determine and operate within).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2016/0161270 A1) in view of Callow (US 2015/0105961 A1).
As per Claim 7, Okumura discloses using sensors in conjunction with the modeling of the specific scenarios ([0023]).	Okumura does not disclose the method of claim 6, wherein modeling the distinct vehicle operational scenario includes modeling sensor uncertainty.	Callow teaches modeling the distinct vehicle operational scenario includes modeling sensor uncertainty ([0152, 0154]).	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Okumura to include modeling sensor uncertainty, as taught by Callow for the benefit of improving the scenario modeling by improving reliability, availability, dependability, and safety ([0003] in Callow).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2016/0161270 A1) in view of Vogel (DE 102012220134).
As per Claim 10, Okumura discloses determining obstacles on the vehicle transportation network ([0028] detecting obstacles and other vehicles).	Okumura does not disclose the method of claim 6, wherein modeling the distinct vehicle operational control scenario includes: 	receiving a probability of availability for the portion of the vehicle transportation network from a blocking monitor instance; and 	modeling the distinct vehicle operational control scenario based on the probability of availability.
	However, Vogel teaches receiving a probability of availability for the portion of the vehicle transportation network from a blocking monitor instance; and modeling the distinct vehicle operational control scenario based on the probability of availability ([0006]; Determining an optimal route constitutes determining a probability that an obstacle is present in a subsection of the route).

	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Okumura to include determining the probability of an obstacle presence along a route, as taught by Vogel for the benefit of improving the route such that an optimal route will only be deviated from in the case of large deviation lying outside a tolerance region ([0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619